DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Closest prior art documents are Nam (KR 2011-006928), CN-302311408, Newton (US 8,528,569), Robinson (US 2015/0128967), Verleur (US 2015/0128976), Monsees (US 2015/0208729), Minskoff (US 2015/0328415), Zhu (US 2015/0374039), Li (WO 2017/054424) and Innokin iTaste VV (shown in multiple YouTube videos cited in the IDS dated December 29, 2020).
Although Nam teaches a pod assembly and dispensing body having a vapor channel that is visible through a face, Nam teaches that pod is a cylindrical shape and therefore has only a single external surface and lacks a plurality of external surfaces. Additionally, Nam does not teach or suggest a heater comprising a ceramic material.
Although CN-302311408 teaches a pod assembly and dispensing body having a vapor channel that is visible through a face, CN-302311408 does not teach or suggest a heater comprising a ceramic material.
Although Newton teaches a pod assembly and dispensing body having a vapor channel that is visible through a face, Newton teaches that pod is a cylindrical shape and therefore has only a single external surface and lacks a plurality of external surfaces. Additionally, Newton does not teach or suggest a heater comprising a ceramic material.
Although Robinson teaches a pod assembly and dispensing body, Robinson does not teach or suggest the claimed structure of a pod assembly including a pre-vapor formulation compartment, a device compartment, and a vapor channel extending through the vapor precursor compartment.
Although Verleur teaches a pod assembly and dispensing body having a vapor channel that is visible through a face, Verleur teaches that pod is a cylindrical shape and therefore has only a single external surface and lacks a plurality of external surfaces. Additionally, Verleur does not teach or suggest a heater comprising a ceramic material.
Although Monsees teaches a pod assembly and dispensing body, Monsees does not teach or suggest the claimed structure of a pod assembly including a pre-vapor formulation compartment, a device compartment, and a vapor channel extending through the vapor precursor compartment.
Although Minskoff teaches a pod assembly and dispensing body having a vapor channel that is visible through a face and Minskoff teaches that pod can be a cylindrical shape, Minskoff does not teach or suggest the front and rear faces being transparent. Additionally, Minskoff teaches that the vapor channel surrounds the liquid compartment and therefore teaches away from a vapor channel extending through the liquid compartment.
Although Zhu teaches an e-vapor apparatus having a pod assembly with vapor channel and a dispensing body with a through hole and the front face and rear face of the pod being exposed; Zhu teaches that the heating means, which reads on the 
Although Li teaches an electronic cigarette having liquid compartment with a visible vapor channel extending through the liquid compartment; Li teaches that the device compartment is located adjacent a side face of the liquid compartment and therefore does not teach or suggest a device compartment adjacent to the upstream end face.
Although Innokin iTaste VV teaches a pod assembly and dispensing body having a vapor channel that is visible through a face, Innokin does not teach or suggest a heater comprising a ceramic material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741